299 F.2d 572
LIBBY, McNEILL & LIBBY, WEST INDIES CO., Petitioner, Appellant,v.SECRETARY OF THE TREASURY OF PUERTO RICO, Respondent, Appellee.
No. 5868.
United States Court of Appeals First Circuit.
February 20, 1962.

Appeal from judgment of the Supreme Court of Puerto Rico.
James R. Beverley, San Juan, P. R., with whom R. Castro Fernandez, R. Rodriguez Lebron and Carmen B. Hernandez, San Juan, P. R., were on brief, for appellant.
Arturo Estrella, Asst. Solicitor Gen., San Juan, P. R., with whom J. B. Fernandez-Badillo, Solicitor Gen., and Genoveva R. DeCarrera, Asst. Solicitor Gen., San Juan, P. R., were on brief, for appellee.
Before MAGRUDER, ALDRICH and SMITH,* Circuit Judges.
PER CURIAM.


1
We do not reach the question of the interpretation and application of the tax regulations relied upon by appellee, for we agree that appellant has failed, as a matter of proof, to show that the taxing statute, entirely apart from these regulations, was applied to it with the alleged unconstitutional effect. Cf. United States v. Raines, 1960, 362 U.S. 17, 80 S.Ct. 519, 4 L.Ed.2d 524.


2
Judgment will be entered affirming the judgment of the Supreme Court of Puerto Rico.



Notes:


*
 Sitting by Assignment